Title: To Thomas Jefferson from St. Victour & Bettinger, 14 May 1786
From: St. Victour & Bettinger
To: Jefferson, Thomas



Monsieur
rue de menars no. 9. paris ce 14. may 1786.

Je sors de chés monsieur le marquis de la fayette auquel j’ay confirmé qu’une arme finie avoit passé par toutes les epreuves et precautions prescrites pour les armes du roy; il m’a authorisé en consequence a avoir l’honneur de vous marquer qu’il n’y avoit aucun inconvenient a expedier pour bordeaux les armes finies qui existent dans les magasins de la manufacture de tulle; je vous prie de vouloir bien me marquer le nom du correspondant auquel elles doivent etre adressées a bordeaux.
Vous voudrés bien, monsieur, prevenir ce correspondant que  chaque caisse contient 30. fusils; et sera timbrée d’un numero a commencer par le no. 1.
Que le certificat de l’officier qui a reçu et vu emballer ces fusils, et qui referera les nos. des caisses accompagnera les envois; qu’il sera a propos que le correspondant fasse passer a la virginie ce certificat avec les caisses.
Qu’il doit prendre la precaution de faire couvrir ces caisses avant de les embarquer d’une toile grasse ou goudronnée avec un emballage par dessus en paille recouverte d’une grosse toile et fixée par deux cordes a chaque extremité de la caisse, cette precaution pour preserver les caisses de l’humidité, et de la penetration de l’air salain, et les fusils de la rouille; ces sortes d’emballages sont tres pratiqués dans les ports pour tous les effets susceptibles de rouille ou d’avaries.
Enfin, monsieur, vous voudrés bien recommander a ce correspondant d’etre exact a accuser la reception des caisses en referant les numeros a monsieur bettinger Pun des entrepreneurs de la manufacture de tulle rue des blancs manteaux a paris.
De mon coté aussitot que vous aurés bien voulu m’envoyer le nom du correspondant de bordeaux, j’ecrirai a tulle pour que les expéditions se fassent avec toute la celerite et l’exactitude requises.
Je suis avec respect Monsieur votre tres humble et tres obeissant serviteur,

St. victour

